Title: Thomas Boylston Adams to Abigail Adams, 10 September 1797
From: Adams, Thomas Boylston
To: Adams, Abigail


        
          My dear Mother.
          London September 10th: 1797.
        
        Mr: Fitch Hall being about to embark for New York I have entrusted to his care a trifling present, which I beg you to accept from

me. I intended to have sent you a profile of myself by Mrs: Johnson, but was prevented by the suddenness of her departure, which took place a week sooner than it had been previously fixed. The whole family left this place yesterday morning with the intention of joining their vessel at Gravesend and embarking immediately for Georgetown. The separation, you will easily conceive to have been painful to fond & affectionate parents, & tender sisters, who were taking leave for the first time of a much loved daughter and Sister, though they are well assured that she is left to the care of an husband & a brother who will shew her every tenderness and attention that her situation can claim. She is indeed a most lovely woman, & in my opinion worthy in every respect of the man for whom she has with so much apparent cheerfulness, renounced father & mother, kindred & Country to unite her destinies with his.
        It would have been less unpleasant for us to have parted from this family, had we been ready & free to depart hence ourselves; but no orders have yet arrived, and we are apprehensive of their being so long deferred as to occasion us a disagreeable & uncomfortable journey & voyage in the severest season of the year, which is fast approaching. It is hoped however, that Mr: Smith, or our Commissioners to France, will be the bearers of instructions by which our movements may be regulated. Our actual position is disagreeable.
        The latest news from America is of the 23d or 4th: of July. As there is nothing comfortable in it, I forbear making any remarks upon it, further than that I am heartily ashamed & mortified at the depravity & wickedness of some of our native fellow-citizens. I feel angry rather than humiliated at the injurious language of which the diplomatic body in America, are the organs to our Government; but I hope their communications will be carefully preserved, for ere long they will make a novel & curious collection, worthy to be baptised by the name of impudent tracts, being a specimen of modern negociation, with a neutral nation.
        You will see the newspapers, which I send by this occasion to my father. Those of the day contain important statements of french affairs, but the intelligence is so recent that I know not how far it can be credited. I shall therefore hazard no remarks upon it.
        Present me kindly to my father & to our friends in general & accept the / love & duty of your Son
        
          Thomas B Adams.
        
      